Citation Nr: 0511550	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for a heart condition, 
claimed as a murmur. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

4.  Entitlement to service connection for irritable bowel 
syndrome. 

5.  Entitlement to service connection for bilateral vision 
impairment. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 until 
November 1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2001 
rating decision of the Roanoke, Virginia Regional Office (RO) 
that denied service connection for bilateral vision 
impairment, bilateral hearing loss, a heart murmur, GERD, and 
irritable bowel syndrome.  

The case was remanded by a decision of the Board dated in 
December 2003.


FINDINGS OF FACT

1.  Left ear hearing loss was identified on the examination 
when the veteran was accepted for entrance into service, and 
did not increase in severity during service.

2.  Right ear hearing loss clearly and unmistakably pre-
existed service, and underwent no increase in severity during 
service.

3.  The veteran does not currently have a ratable heart 
disorder.

4.  GERD was not found in service, nor is there any competent 
clinical evidence that any current GERD is related to 
service.   

6.  Irritable bowel syndrome was not found in service, nor 
has it been clinically documented to date.

7.  The veteran's only vision impairment consists of 
nearsightedness, which is a refractive error. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.306, 
3.385 (2004)

2.  A heart condition, claimed as a murmur, was not incurred 
in service. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2004); 38 C.F.R. §§ 3.303; 3.307, 3.309 (2004).

3.  Gastroesophageal reflux disease was not incurred in 
service. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

4.  Irritable bowel syndrome was not incurred in service. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

5.  Bilateral vision impairment was not incurred in service. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, and its implementing regulations include an enhanced 
duty on the part of VA to assist and provide notice to 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2004); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all required notification and development actions have been 
accomplished.  As evidenced by the March 2002 statement of 
the case and the February 2005 supplemental statement of the 
case, the appellant and his representative have been notified 
of the law and regulations governing entitlement to the 
benefits he seeks, the evidence which would substantiate his 
claims, and the evidence which has been considered in 
connection with his appeal.  

The requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter to the veteran dated in April 2004, 
the RO informed him of what the evidence had to show to 
establish entitlement to service connection for the benefits 
claimed, what medical and other evidence the RO needed from 
him, what information or evidence the appellant could provide 
in support of the claims, and what evidence VA would try to 
obtain for him.  The letter specifically told him to send any 
evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that the 
Board would satisfy the VCAA notice requirements by ensuring 
that the proper notice was ultimately provided (such as 
through a remand) or by providing an analysis as to why the 
claimant was not prejudiced by the absence of such notice.  
Id, at 120, 122-4.  The Court recently reiterated this 
position.  Mayfield v. Principi, No. 02-1077 (U.S. Vet. App., 
April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claims that were the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claims, which were 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has obtained all records adequately 
identified by the veteran.  38 U.S.C.A. § 5103A(b),(c).

The case was remanded by the Board in December 2003.  Private 
clinical records have also been associated with the claims 
folder.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was afforded a VA examination with regard to his 
hearing loss claim.  He has not been afforded examinations 
with regard to his remaining claims, because, as will be 
discussed below, there is either not evidence of the current 
disability, competent evidence that the current disability 
may be related to service, or the condition is not one 
subject to service connection.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).  The 
claims are ready to be considered on the merits.



Pertinent law and regulations: General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Applicable law and regulations provide that every person 
employed in the active military, naval, or air service shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Crowe v. 
Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp.); 38 C.F.R. § 3.306(a) (2004).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during wartime service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
§ 3.306(b) (2004) 

1.  Service connection for bilateral hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Factual background

The record reflects that upon examination in September 1992 
for entrance into service, pure tone thresholds, in decibels, 
were as follows:



Hertz	500	1,000	2,000	3,000	4,000	

Right	0	10	30	35	25
Left	 	0	10	30	35	40

The service medical records reflect that the veteran 
underwent a reference audiogram four days after entering 
service in November 1992 that disclosed pure tone thresholds 
of:

Hertz	500	1,000	2,000	3,000	4,000	

Right	0	5	25	35	45
Left	 	0	10	35	35	45

It was recorded that the veteran reported a history of 
working in construction using jackhammers and saws.

The veteran signed a statement dated in June 1993 that he 
understood that he was required to wear hearing protection at 
all times while in a posted high noise environment or when 
using high noise producing equipment.  The statement also 
warned about the consequences of high noise exposure and 
noted that a Hearing Conservation Program was in effect at 
that command.  

The appellant underwent a physical examination in September 
1993 that disclosed pure tone thresholds of 

HERTZ

Hertz	500	1,000	2,000	3,000	4,000	

Right	5	10	35	35	45
Left	 	0	5	25	35	45

On separation examination in October 1996, pure tone 
thresholds, in decibels, were recorded as follows:

HERTZ

Hertz	500	1,000	2,000	3,000	4,000	

Right	-10	5	20	5	10
Left	 	-5	5	-10	0	50

Service medical records do not indicate that the veteran 
sought medical treatment or had any subjective complaints 
regarding his hearing.

The appellant filed a claim for service connection for 
disabilities that included hearing loss in October 2000.  

A private clinical record dated in June 1998 from Welch Allyn 
provided the results of an audioscope screening reportedly 
showing a 25-decibel hearing loss, although specific 
frequencies were not reported. 

Pursuant to Board remand, the veteran was afforded a VA 
audiology examination in October 2004.  The examiner 
indicated that the claims folder was reviewed.  It was noted 
that audiometric testing done at the time of induction showed 
a mild to moderate high frequency hearing loss, bilaterally.  
The examiner related that audiometric testing performed at 
the time of discharge yielded threshold data that was 
inconsistent with prior testing, and which should be viewed 
as inaccurate or invalid.  

The veteran provided history of noise exposure in service 
from the firing range, firearms, aircraft engines, the flight 
line, construction work, electrical generators, and carpentry 
and power tools.  He related that he did not wear ear 
protection performing his military duties.

Physical examination disclosed pure tone thresholds of:

HERTZ

Hertz	500	1,000	2,000	3,000	4,000	

Right	5	5	35	40	45
Left	 	5	10	35	40	45

Speech discrimination was 96 percent correct in each ear.  
Diagnoses of normal hearing 500 Hertz - 1.5 Kilohertz (K) and 
mild to moderate sensorineural hearing loss 2K - 4 K, 
bilaterally, were rendered.  

The examiner opined that the veteran's history of military 
noise exposure was not related to his current hearing loss.  
It was noted that a pre-existing hearing loss was identified 
at the time of induction and verified prior to basic 
training.  It was added that the current test results 
indicated absolutely no worsening of the appellant's pre-
existing condition.  The examiner further opined that the 
veteran's hearing loss was most likely the result of 
occupational noise exposure prior to his military service.  

Analysis

The evidence in this instance shows that during the course of 
testing beginning when the veteran entered service and 
continuing through the recent VA examination, his hearing 
thresholds have risen and fallen within a relatively narrow 
range.

At service entrance he had hearing loss in the right ear, as 
defined in 38 C.F.R. § 3.385.  Thus, the presumption of 
soundness is not for application with regard to that ear.  
Service connection for hearing loss requires a finding that 
the hearing loss was aggravated in service.  38 U.S.C.A. 
§ 1153.  Such aggravation is presumed, if there was an 
increase in disability during service.  38 C.F.R. § 3.306.

The evidence shows that at various times during service there 
was an increase in decibel loss at some frequencies and 
decreases at others.  However, the mere fact that there was a 
measurable increase, does not show that there was an increase 
in disability.  Hensley v. Brown, 5 Vet. App. at 162.  The 
only competent evidence in this regard was provided by the 
recent VA examiner, who concluded that testing during 
service, and since, did not show an increase in disability.

Since all the competent evidence is to the effect that left 
ear hearing loss pre-existed service and underwent no 
increase in disability during service, the evidence is 
against the grant of service connection for left ear hearing 
loss.

The hearing examination for service entrance did not show 
hearing disability in the right ear as defined in 38 C.F.R. 
§ 3.385.  Thus, the presumption of soundness is for 
application.  38 U.S.C.A. § 1111.

The evidence is all to the effect, however, that right ear 
hearing loss pre-existed service.  The thresholds reported at 
service entrance were only slightly below the levels defined 
in § 3.385.  An examination several days later, reportedly 
made before any in-service noise exposure, did show right ear 
hearing disability as defined in § 3.385.  Further, the VA 
examiner interpreted the entrance examination as showing pre-
existing right ear hearing loss.  Thus the evidence is clear 
and unmistakable that the hearing loss pre-existed service.

The evidence is also clear and unmistakable that the pre-
existing hearing loss underwent no increase in disability 
during service.  The only competent opinion on this question 
was provided by the VA examiner, who concluded that there was 
no underlying increase.

Therefore, the Board finds that the presumption of soundness 
is rebutted with regard to the right ear hearing loss.  Since 
the hearing loss pre-existed service and underwent no 
increase in disability during service, service connection is 
not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For the reasons just discussed the weight of the evidence is 
against the claim for service connection for bilateral 
hearing loss, and it is denied.

2.  Service connection for a heart condition.

Factual background

The service medical records show that in June 1993, it was 
recorded that the veteran had gone in for a routine physical 
examination and had an abnormal electrocardiogram (EKG).  
Current examination disclosed a Grade II murmur that was 
reported to have not been noted on service entrance 
examination.  The appellant subsequently underwent cardiology 
work-up upon which it was determined that the EKG was a 
normal variant.  The veteran was found to be fit for full 
duty.  When examined for specific duty purposes in September 
1993, the summary of defects included cardiac murmur with 
bruits.  A chest X-ray in April 1996 was interpreted as 
showing no active heart disease.  The heart was evaluated as 
normal upon service discharge examination in October 1996 and 
no pertinent defects were recorded.  

The post service record contains the results of private 
physical examinations conducted between June 1999 and January 
2000 in which it was reported that the veteran had no chest 
pain or shortness of breath.  Blood pressure was normotensive 
and pulse was regular.  The heart had regular rate and rhythm 
without murmurs, gallop or ectopy.  No heart-related 
diagnosis was provided.

Legal Analysis

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The evidence in the instant case shows that although the 
service medical records indicate that a heart murmur may have 
been detected in service, the current clinical evidence 
reflects that the veteran does not have a current heart 
disorder or disease.  The appellant was shown to have 
undergone extensive diagnostic testing in service and no 
cardiac pathology was clinically found.  The service 
discharge examination report is negative for any heart-
related indications.

On post service private physical examinations between 1999 
and 2000, the veteran's cardiac status was evaluated on 
several occasions and no abnormality was detected.  The heart 
was noted to have regular rate and rhythm without murmurs, 
gallop or ectopy, and blood pressure was reported to be 
normotensive.  

The Board observes that neither the veteran nor his 
representative has presented or alluded to the existence of 
any other competent evidence demonstrating current heart 
anomaly or disease.  In the absence of evidence of the 
claimed disability, the weight of the evidence is against the 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. at 143.  
Consequently, service connection for a heart condition, to 
include a murmur, must thus be denied.  38 U.S.C.A. 
§ 5107(b).


3.  Service connection for GERD and irritable bowel syndrome.

Factual Background

The veteran was treated in July 1994 for complaints that 
included indigestion and diarrhea.  He related that he had 
not eaten in three days and had been trying to "purge" his 
system.  It was noted that he had recently been prescribed 
Doxycycline.  A physical examination was essentially 
negative.  An assessment of probable side effect of 
Doxycycline was rendered.  

The veteran was seen the following month with symptoms that 
included vomiting and diarrhea, and a four-day history of 
abdominal pain relieved by bowel movement.  It was reported 
that he had completed an antibiotic course the past July.  
There was positive epigastric tenderness on physical 
examination.  An assessment of dyspepsia was rendered.  In an 
undated clinic record, it was recorded that he requested an 
over-the-counter 'antacid' and that a bottle of Almacone II 
was provided.  

In a clinic record dated in June 1995, the veteran denied 
stomach pains, frequent diarrhea, heartburn and blood in the 
stool.  Upon examination in October 1996 for release from 
active duty, the veteran denied frequent indigestion, stomach 
or intestinal trouble.  

The veteran filed a claim in October 2000 for service 
connection for disabilities that included acid reflux and 
irritable bowel syndrome.

A private clinical record dated in June 1999, reflects that 
the veteran came in for a complete physical examination and 
was noted to have minor complaints that included reflux 
symptoms with heartburn, abdominal bloating and a gassy 
feeling.  He said that he took over-the-counter Mylanta that 
gave slight relief.  It was noted that he was on no current 
prescription medication.  He denied severe abdominal pain, 
diarrhea and constipation.  On examination, the abdomen was 
flat and nontender with no palpable masses or organomegaly.  
An assessment of intermittent gastroesophageal reflux was 
rendered in this regard.  

Subsequent private records dating through January 2000 show 
that the veteran was followed for elevated cholesterol 
whereupon a history of gastroesophageal reflux disease was 
noted.  The veteran submitted a patient discharge instruction 
sheet date din October 2000 showing that he had been 
prescribed Zantac for gastroenteritis. 

Legal Analysis

The record reflects that although the veteran was treated on 
at least two occasions in service for symptoms that included 
abdominal pain, indigestion, vomiting and diarrhea.  His 
symptoms were attributable to a medication he was taking for 
a condition not pertinent to this appeal on one occasion, and 
to dyspepsia on the other.  The service medical records do 
not reflect findings of GERD or irritable bowel syndrome.  
Irritable bowel has not been documented in the evidence to 
date.

A grant of service connection requires competent evidence 
that the veteran currently has the claimed disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  Since there is 
competent evidence in this case that the veteran has 
irritable bowel syndrome, the weight of the evidence is 
against this aspect of the claim and it is denied.  
38 U.S.C.A. § 5107(b).

The record also reflects although the appellant now carries a 
diagnosis of GERD by history.  However, GERD was not 
diagnosed in service, nor is there competent evidence of 
record that any current disability in this regard is 
etiologically related to service.  Since there is no such 
evidence in this case, the weight of the evidence is against 
this claim and it is denied.  See 38 U.S.C.A. § 5107(b).  

The veteran would not be competent to diagnose either 
disability in himself.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The veteran is 
competent to report a continuity of symptomatology.  He has 
not, however, done so in this case.  Under these 
circumstances, service connection for GERD and irritable 
bowel syndrome must be denied.  

4.  Service connection for bilateral vision impairment.  

Factual background

Upon examination in September 1992 for enlistment, the 
veteran distant vision was reported as 20/200, bilaterally, 
correctible to 20/25 and 20/40, in the right and left eyes, 
respectively.  Near vision was noted to be 20/20, 
bilaterally.  The veteran indicated that he wore glasses.  An 
assessment of impaired vision, mild, NCD (not considered 
disqualifying), was recorded.  Upon vision examination in 
November 1992, it was noted that he had worn contact lenses 
for six years and had had his current prescription for 18 
months.  When examined in October 1996 for discharge from 
service, distant vision was found to be 20/100 and 20/200 in 
the right and left eyes, respectively.  Near vision was shown 
to be 20/15 in each eye.

On private physical examination in June 1999, it was related 
that the veteran wore glasses due to nearsightedness.  The 
eyes were reported to be PERRLA (pupils equal round and 
reactive to light and accommodation) and EOMI (extraocular 
muscles intact).  The eyes were noted to be clear on all 
other occasions he was examined.  

Legal Analysis

The evidence of record reveals that the veteran is 
nearsighted.  The service medical records clearly show that 
impaired vision of this nature was noted at service entrance, 
and indicate that his vision had been defective for a number 
of years prior to entering the military.

Nearsightedness is also known as myopia, and is considered an 
error of refraction.  See Norris v. West, 11 Vet. App. 219 
(1998) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1094 
(28th ed. 1994); see also DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 863 (26th ed. 1981) (defining myopia as "an error 
of refraction).  

Refractive error is not considered a disease or disability 
under applicable legislation.  38 C.F.R. § 3.303(c) (2004).  
Inasmuch as service connection is only available for diseases 
or disabilities, service connection is not available for 
refractive errors.  38 U.S.C.A. § 1110.  There is no 
indication of any superimposed trauma to the eye in the 
service medical records.

Accordingly, service connection for a disability involving 
the eyes is not warranted.  The evidence is not equipoise as 
to warrant consideration of the benefit of the doubt 
doctrine. 38 U.S.C.A. § 5107(a).





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a heart condition, claimed as a 
murmur, is denied.  

Service connection for gastroesophageal reflux disease is 
denied.  

Service connection for irritable bowel syndrome is denied.  

Service connection for bilateral vision impairment is denied. 



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


